 Case 2:20-cv-12511-TGB-EAS ECF No. 6, PageID.42 Filed 02/17/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


IN RE GEOFFREY KUBIK                         2:20-CV-12511-TGB-EAS

AARON TRUMLY, et al,
                                          ORDER DISMISSING CASE
                  Appellants,
                                             FOR FAILURE TO
                                               PROSECUTE
      v.

GEOFFREY KUBIK,

                  Appellee.


     This case was appealed from the bankruptcy court on September
14, 2020. ECF No. 1. Since that date, parties have taken no further
action. On January 29, 2021, pursuant to E.D. Mich. LR 41.2, the Court

ordered Plaintiff to show cause, in writing, why the case should not be
dismissed for failure to prosecute. Plaintiff has not responded to that
order. As part of its inherent authority to manage its docket, the Court

has the power to dismiss a complaint sua sponte for failure to prosecute.
Link v. Wabash R.R. Co., 370 U.S. 626, 630-32 (1962).
 Case 2:20-cv-12511-TGB-EAS ECF No. 6, PageID.43 Filed 02/17/21 Page 2 of 2




     Accordingly, the case is DISMISSED WITHOUT PREJUDICE
for failure to prosecute.

     SO ORDERED, this 17th day of February, 2021.
                            BY THE COURT:


                            s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE
